Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein, there was presented and necessarily passed upon the following question under the Constitution of the United States, viz.: Whether the rights of defendant, under the Sixth and Fourteenth Amendments, were adversely affected by allowing evidence of a prior improper conviction of the defendant. The Court of Appeals considered this contention, and held that there was no violation of defendant’s constitutional rights. [See 26 N Y 2d 954.]